Citation Nr: 0635083	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to an initial increased rating for bilateral 
hearing loss evaluated as 20 percent from September 13, 2002 
to February 15, 2005, and as 10 percent, effective February 
15, 2005.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had active military service from June 1964 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 rating determinations of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota.

The issue of entitlement to an initial increased rating for 
bilateral hearing loss, evaluated as 20 percent from 
September 13, 2002, to February 15, 2005, and as 10 percent, 
effective February 15, 2005, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not manifested during the veteran's active duty 
or for many years thereafter; any current tinnitus is not 
otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A September 2002 letter informed 
the veteran of the information and evidence necessary to 
warrant entitlement to service connection for tinnitus.  The 
Board notes that this letter was sent to the veteran prior to 
the December 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The September 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter also essentially notified the veteran of the need to 
submit any pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board has concluded that the preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records, 
as well July 1996 and March 2005 private audiological 
evaluation reports, are associated with the claims folder.  
There is no indication of any available outstanding records, 
identified by the veteran, which have not been obtained.  The 
veteran was provided three VA examinations in conjunction 
with his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran contends that his tinnitus is due to in-service 
exposure to acoustic trauma during combat, including small 
arms fire, horowitzers, and mortar shells, while on active 
duty in Vietnam from June 1965 to July 1966.  The veteran has 
not indicated that he sought treatment for tinnitus in 
service,  and there is no evidence in his service medical 
records of any complaints of tinnitus, including his entrance 
and separation examinations.  However, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof 
that the incident occurred if it is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  The veteran's personnel records indicate 
that he was involved in combat operations in Vietnam.  
Accordingly, his account of exposure to acoustic trauma 
during combat duty is not in dispute.  However, the reduced 
evidentiary burden laid out in 38 U.S.C.A. § 1154(b) only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  Therefore, although the 
Board acknowledges that the veteran suffered acoustic trauma 
while in service, competent medical evidence must demonstrate 
that the veteran currently suffers from tinnitus, and that 
this tinnitus is related to his active military service.

After a careful review of the claims folder, the Board 
concludes that the preponderance of the evidence does not 
support the veteran's contention that he has tinnitus which 
is related to his active military service.  The veteran's 
private medical records and VA examinations indicate that he 
made no complaints regarding any tinnitus until recently 
despite a claimed onset thirty years ago, that such 
complaints and histories are inconsistent, and that the 
veteran had significant post-service occupational and 
recreational noise exposure.

Although the veteran reported a thirty year history of 
tinnitus at his February 2005 and June 2005 VA audiological 
examinations, there is no evidence of any complaints, 
diagnosis, or treatment for tinnitus in the veteran's medical 
records for thirty-seven years after service separation.  A 
July 1996 private audiological evaluation report indicates 
that the veteran has mild to severe sensorineural hearing 
loss at higher frequencies; however, no mention is made of 
tinnitus.  Conversely, a March 2005 private audiological 
examination indicates that the veteran reported persistent 
bilateral tinnitus beginning in 1967.  Noticeably, the 
examiner does not provide a diagnosis of tinnitus in the 
"impressions" section of the report.  The Board finds it 
significant that there is no mention of tinnitus in the 
veteran's post-service medical records for thirty-seven 
years.  Furthermore, when complaints do surface in the 
record, they post-date the veteran's claim.  The Board finds 
this evidence weighs heavily against the veteran's claim.

Additionally, the thirty-seven year lapse in time between the 
veteran's active service and the first complaints of tinnitus 
weighs against his claim.  The Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran was provided VA audiological examinations in 
November 2003, February 2005, and June 2005 for the purpose 
of ascertaining the existence and etiology of the veteran's 
claimed tinnitus.  After a careful review of the examination 
reports, the Board finds that the evidence contained in such 
reports, along with the VA examiners' conclusions, weighs 
against the veteran's claim of service connection for 
tinnitus.

At the November 2003 VA audiological examination, the veteran 
indicated that he served as a combat veteran in Vietnam for 
seven months.  He reported that he was assigned with the 
artillery and was exposed to excessive gunfire with no 
hearing protection.  He also stated that he had moderate 
post-service noise exposure from owning a construction 
company for twenty years.  However, he told the examiner that 
he wore hearing protection while operating heavy equipment 
and tools such as jackhammers.  The veteran also reported 
recreational noise exposure from hunting.  The examination 
report indicates that the veteran complained of intermittent 
tinnitus in both ears and that he could not remember when it 
began.  Following a review of the veteran's claims folder, 
the interview detailed above, and an examination of the 
veteran, the examiner concluded that it is less than likely 
that the veteran's tinnitus is a result of military noise 
exposure.  In support of such conclusion, the examiner noted 
that intermittent tinnitus, as reported by the veteran, is 
not typically due to noise induced hearing loss.

The February 2005 VA audiological examination report states 
that the veteran reported bilateral constant tinnitus and 
indicated that it began approximately thirty years ago.  The 
veteran reported military noise exposure from being in an 
artillery unit; post-service exposure included noise from 
owning a construction business.  The examiner asked the 
veteran why he had previously reported his tinnitus as 
intermittent.  The veteran explained that he misunderstood 
the previous examiner's question, and that his tinnitus is 
sometimes more bothersome than at other times.  Following a 
review of the veteran's claims folder, including the November 
2003 VA examination report, an interview, and an examination 
of the veteran, the examiner concluded that it would be mere 
speculation to determine whether the veteran's tinnitus is 
related to military noise exposure.  The examiner noted that 
the veteran did have military noise exposure; however, there 
was also post-service occupational noise exposure.  
Additionally, the examiner noted that the veteran's reports 
were inconsistent.  Thus, she determined that any opinion 
would be based solely on the veteran's subjective reports 
regarding when tinnitus started and whether it was constant 
or intermittent.

The veteran was provided a third VA audiological examination 
in June 2005.  At this examination, the veteran reported 
experiencing constant bilateral tinnitus, especially in quiet 
environments.  He indicated that it has not gotten 
progressively worse since its onset thirty years ago.  As for 
the veteran's noise exposure, he again reported military 
noise exposure from combat, including small arms fire, 
horowitzers, and mortars.  He also reported a significant 
history of post-service occupational and recreational noise 
exposure including, highway road construction, packing plant 
work, commercial construction, remodeling, live entertainment 
bar manager, and annual hunting.  The VA examiner noted that 
the veteran denied using hearing protection at any of his 
jobs or while hunting.  The Board notes that this information 
is very inconsistent with the veteran's November 2003 
examination reported post-service noise exposure and use of 
hearing protection for such exposure.  Following a review of 
the veteran's claims folder, including the November 2003 and 
February 2005 VA examination reports, the interview detailed 
above, and an examination of the veteran, the VA examiner 
concluded that the veteran's reports regarding his tinnitus 
are inconsistent.  She also noted that there is no 
documentation of tinnitus in the veteran's service medical 
records or in the 1996 private audiological examination 
report.  Thus, it would be mere speculation to determine if 
tinnitus is related to military noise exposure because such 
opinion would be based on inconsistent reports by the 
veteran.

The Board acknowledges that with the exception of the 
November 2003 VA examination, none of the VA examiners 
provide a clear etiological opinion regarding the veteran's 
tinnitus.  However, absent any opinion, the Board finds that 
the veteran's reporting inconsistencies regarding the history 
and nature of his tinnitus weigh against his claim.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining 
whether evidence submitted by a claimant is credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence).  

Additionally, at the February 2005 and June 2005 
examinations, the veteran claimed his tinnitus began thirty 
years ago.  The veteran was separated from military service 
thirty-seven ago.  Thus, even if his tinnitus began thirty 
years ago, it did not begin in service.  Instead, it began 
seven years after service separation.  This becomes more 
probative when one considers the extensive post-service noise 
exposure reported by the veteran at his November 2003 VA 
examination.  The Board acknowledges that the March 2005 
private audiological report indicates that the veteran 
reported an onset date of 1967, which does fall within his 
service dates.  However, the Board has already discussed why 
it finds this examination report less probative.  
Additionally, the veteran reported a thirty year history of 
tinnitus in two VA examinations; thus, it is not clear how 
credible his recollection regarding the onset date for 
tinnitus is.  This uncertainty is made more significant by 
the absence of objective contemporaneous evidence documenting 
earlier complaints of tinnitus.

The February 2005 and March 2005 VA examiners indicate that 
it would be mere speculation for anyone to give an 
etiological opinion regarding the veteran's tinnitus because 
such opinion would be based on the veteran's self-reported 
history.  However, the November 2003 VA examiner did give an 
etiological opinion which found it less than likely that the 
veteran's tinnitus was related to service.  Given the 
explanations of the February 2005 and March 2005 VA 
examiners, the November 2003 examiner's opinion will not be 
afforded significant probative value.  However, the Board 
does note that the veteran reported the least amount of post-
service noise exposure at this examination.  Thus, as far as 
that element is concerned, the evidence available to the 
examiner for her opinions and conclusions was the most 
favorable to the veteran.  Yet, she still concluded the 
veteran's tinnitus was less likely than not related to 
military service.

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his claimed tinnitus was caused 
by acoustic trauma during service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

While the lack of evidence of tinnitus during service is not 
fatal to the veteran's claim, service connection is only 
warranted when the evidence reflects a medically sound basis 
to attribute the post-service tinnitus to injury in service.  
See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's tinnitus to his service.  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

With consideration of the veteran's service medical records, 
the length of time following service prior to complaints of 
tinnitus, the veteran's significant post-service occupational 
and recreational noise exposure, the inconsistencies in the 
veteran's reports regarding his tinnitus, the reported onset 
date which began seven years after service separation, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran is currently service-connected for bilateral 
hearing loss, and a December 2003 rating decision assigned a 
20 percent evaluation, effective September 13, 2002.  In a 
March 2005 rating decision, the RO reduced the veteran's 
evaluation for bilateral hearing loss from 20 percent to 0 
percent, effective February 15, 2005, the date of a VA 
audiological examination.  Following another audiological 
evaluation, the RO issued a June 2005 rating decision which 
increased the veteran's rating for bilateral hearing loss 
from 0 percent to 10 percent, effective February 15, 2005.  
The veteran has appealed with respect to the propriety of the 
initially assigned disability evaluation.  He contends that 
his service-connected hearing loss disability is more severe 
than the currently assigned 10 percent evaluation.

According to the VCAA, VA must notify claimants seeking VA 
benefits what information or evidence is needed in order to 
substantiate a claim, and VA has a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter dated September 2002, the veteran 
was advised of VA's duties to notify and assist with regard 
to his claim for service connection for bilateral hearing 
loss.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  However, during the 
pendency of the appeal, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

In the instant case, the veteran was not provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial rating or effective date for the disability now on 
appeal.  Accordingly, the Board concludes that this case must 
be remanded for compliance with the required notice and duty 
to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for his claim 
now on appeal, as outlined by the Court in 
Dingess, supra.  

2. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


